Order, Supreme Court, New York County, entered on March 31, 1971, unanimously reversed, in the exercise of discretion and the interest of justice, and defendant-appellant duPont’s motion granted to vacate plaintiff-respondent’s statement of readiness and the preference for trial theretofore granted to plaintiff-respondent. Appellant duPont shall recover of plaintiff-respondent $30 costs and disbursement of this appeal. It was an inappropriate exercise of discretion to have accorded a trial preference to plaintiff in the face of plaintiff’s own failure, continued as late as the time this appeal was heard, to produce, at the examination of plaintiff’s employees, certain documents properly sought to be discovered. In these circumstances, the parties should not have been ordered to trial before defendant was afforded a reasonable opportunity to complete pretrial procedures. Concur — Capozzoli, J. P., Markewich, Nunez, McNally and Steuer, JJ.